Exhibit 99.1 First Quarter 2011 Earnings Conference Call May 3, 2011 NASDAQ:HTCO “Safe Harbor” Statement Information set forth in this presentation contains financial estimates and other forward-looking statements that are subject to risks and uncertainties; therefore, actual results might differ materially from such statements, whether as a result of new information, future events or otherwise. You are cautioned not to place undue reliance on these forward-looking statements.A discussion of factors that may effect future results is contained in HickoryTech’s filings with the Securities and Exchange Commission.HickoryTech disclaims any obligation to update and revise statements contained in this presentation based on new information or otherwise. This presentation also contains certain non-GAAP financial measures.Reconciliations of these non-GAAP measures to the most directly comparable GAAP measures are available in our presentation. First Quarter 2011 Highlights •Consolidated revenue totaled $38.6 million –Fiber and data revenue grew 13% –Equipment support services revenue up 20% –Broadband revenue grew 14% –Surpassed 20,000 DSL subscribers •Net debt position improved $10 M •Focus on leveraging fiber network upgrades and route expansion, pursuing business and wholesale services growth Consolidated Revenue Q1 ’11 compared to Q1 ’10 •Fiber and data revenue +13% •Equipment sales -17% •Equip. support services +20% •Broadband revenue +14% ($ in Millions) Quarterly Revenue 68% of Q1-11 revenue was from Business Sector & Broadband Services Revenue Diversification Q1 ’11 compared to Q1 ’10 • Interest expense is 33% lower • Q1-10 included $279,000 income tax expense due to the 2010 Patient Protection and Affordable Care Act and Health Care and Education Reconciliation Act Q1 ’11 compared to Q1 ’10 • Interest expense 33% • Strong fiber and data sales and equipment support services positively impacted income Business Sector •Fiber construction project (Dakotas expansion) added $0.6 M in Q4 ‘10 •Steady wholesale services growth;
